Citation Nr: 0901172	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for prostate cancer, status post radical prostatectomy, for 
the period beginning July 1, 2007.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Hartford, Connecticut.


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted by 
rating decision dated January 2006 with a 100 percent 
evaluation effective November 9, 2005.

2.  The veteran underwent a radical prostatectomy in December 
2005.
 
3.  In October 2006, the RO notified the veteran of a 
proposal to reduce the disability evaluation from 100 percent 
to 60 percent based on the medical evidence of record.

4.  In an April 2007 rating decision, the RO recharacterized 
the disability as prostate cancer, status post radical 
prostatectomy, and reduced the rating to 60 percent, 
effective July 1, 2007.

5.  Throughout the entire period beginning July 1, 2007, the 
veteran's prostate disability has been manifested by urinary 
leakage requiring the use of absorbent pads that must be 
changed more than four times per day; renal dysfunction has 
not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for prostate cancer, status post radical prostatectomy, for 
the period beginning July 1, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. 
§§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.115b, Diagnostic Code (DC) 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to discussing the merits of the veteran's claim, the 
Board will offer a word on the procedural history.  Service 
connection for prostate cancer was granted on a presumptive 
basis due to herbicide exposure in January 2006 rating 
decision and the RO assigned a 100 percent evaluation 
pursuant to 38 C.F.R. § 4.97, DC 7528, effective November 9, 
2005, the date on which the RO received the claim for service 
connection. 
 
In October 2006, the RO proposed to reduce the veteran's 
disability to 60 percent based on post-surgical VA 
examination reports.  In April 2007, the RO reduced the 
rating to 60 percent effective July 1, 2007.  He appealed.  
He contends that he is entitled to a higher rating because he 
has, and will continue to have, urinary incontinence and 
frequency. 
 
Initially, the Board notes that the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 (2008), which pertain to terminations of 
total disability ratings and to rating reductions, are not 
applicable in this case, as the post-surgery reevaluation of 
the 100 percent disability rating assigned for the veteran's 
prostate cancer was specifically provided for by the 
pertinent rating criteria.  

Under DC 7528, a single disability rating of 100 percent is 
warranted for malignant neoplasms of the genitourinary 
system.  The Note indicates that the 100 percent disability 
rating shall continue beyond the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedures with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. 
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  
38 C.F.R. § 3.105(i)(2) (2008). 
 
In the present case, the veteran has not challenged the 
reduction itself.  Nonetheless, for clarification the Board 
finds that he was notified of the proposed action to reduce 
his schedular rating for prostate disability in October 2006 
and was given the required 60 days to present additional 
evidence before the RO subsequently implemented the rating 
reduction in an April 2007 rating decision, effective July 1, 
2007.  The RO also notified him of the action taken and his 
appellate rights in the October 2006 letter, which 
accompanied the proposed rating decision.  As such, VA met 
the due process requirements under 38 C.F.R. § 3.105(e) and 
(i) (2008). 
 
The Board must now consider whether the procedural 
requirements of DC 7528, governing the evaluation of post-
surgical residuals of a prostatectomy due to prostate cancer, 
have been met.  In this case, the record reflects that the 
veteran underwent a radical prostatectomy in December 2005, 
and he was examined after his surgery in May 2006 and July 
2006.  Specifically, these treatment reports reflected 
prostate-specific antigen (PSA) levels below 0.01, and the 
July 2006 examiner specifically reported that the veteran was 
doing well oncologically, with "undetectable" PSA levels 
reported.  

As the purpose of DC 7528 is to determine whether there has 
been any local reoccurrence or metastasis after a surgery to 
remove malignant neoplasms, the Board finds the May 2006 and 
July 2006 treatment reports to be credible and probative 
medical assessments of the post-operative status of his 
prostatectomy.

Moreover, in this case, there is no conflicting evidence to 
undermine the validity of the clinical findings noted in the 
treatment reports.  In fact, subsequent medical evidence 
confirms the successful removal of the prostate malignancy as 
initially reported by VA in May and July 2006.  For example, 
an August 2007 VA treatment report noted that his PSA was 
also undetectable, with levels confirmed at less than 0.01, 
which is indicative the successful removal of prostate 
cancer.   

Significantly, at the time the RO sent notice of intention to 
reduce benefits in October 2006, the evidence did not show 
any reoccurrence of cancer or metastasis.  Moreover, the 
evidence does not show any reoccurrence or metastasis of 
prostate cancer at the time of the April 2007 rating decision 
or prior to the evaluation of a 60 percent disability rating 
effective July 1, 2007.  As the evidence demonstrated the 
successful removal of prostate cancer, there was adequate 
support for the April 2007 rating decision, and reevaluation 
of his disability was proper.

Next, the Board will discuss the veteran's main contention; 
that is, whether he is entitled to a disability rating in 
excess of 60 percent for prostate disability, for the period 
beginning July 1, 2007. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The provisions of DC 7528 reflect that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system, which include prostate 
cancer, should be rated based on voiding dysfunction or renal 
dysfunction, whichever is predominant.  Hence, as the medical 
evidence of record shows that there has been no local 
reoccurrence or metastasis of the cancer, the veteran's 
prostate disability must be rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant. 
 
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2008).  In this case, VA treatment 
reports indicate that the veteran is required to change 
absorbent materials more than eight times a day, which meets 
the criteria for a 60 percent rating for urinary frequency.  
However, the Board notes that 60 percent is the maximum 
rating authorized under this provision for voiding 
dysfunction.  38 C.F.R. § 4.114.  Thus, as he is already in 
receipt of the maximum rating for voiding dysfunction, a 
higher rating is not authorized.

Further, as the medical evidence shows that the veteran's 
residuals are predominantly manifested by voiding 
dysfunction, a higher for renal dysfunction is not warranted.  
Of note, the evidence does not show renal dysfunction 
manifested by persistent edema and albuminuria with BUN 40 to 
80mg% or creatinine 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, as required for a rating of 80 
percent.  

Specifically, in a May 2006 VA treatment report, the examiner 
noted "normal" genitourinary findings, as well as a 
negative digital rectal examination.  Moreover, in a July 
2006 treatment report, the veteran denied bone pain or 
hematura, and his abdomen was noted as soft, non-tender and 
non-distended.  Further, examination in August 2007 revealed 
an absent prostate, with no rectal mass noted.  

Significantly, the post surgical clinical findings did not 
mention any symptoms associated with generalized poor health 
or of decreased function of the kidney or other organ 
systems.  Thus, the Board finds that the evidence does not 
demonstrate that a disability rating in excess of 60 percent 
for renal dysfunction is warranted.

The Board also acknowledges the veteran's complaints of being 
unable to achieve an erection.  However, because the record 
indicates that he is service connected for erectile 
dysfunction and is in receipt of special monthly compensation 
under 
38 U.S.C.A. § 1114(k) for loss of use of a creative organ, 
there is no basis for a higher evaluation for the claimed 
loss of erectile power as a post-surgery residual pursuant to 
the voiding or renal rating criteria of 38 C.F.R. § 4.115b.   
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
genitourinary disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, during the period in question, the evidence 
does not demonstrate that frequent periods of 
hospitalization.  Further, there is no indication in the 
record that the veteran's prostate disability has resulted in 
any occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.   

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for a 
disability rating in excess of 60 percent, the Board is 
unable to grant the benefits sought.  Further, the Board 
finds that his symptoms remained constant throughout this 
period and, as such, staged ratings are not warranted.  See 
Hart v. Mansfield,  21 Vet. App. 505 (2007).   
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

With respect to the procedural issues raised in the 
evaluation of a disability rating for a status-post 
prostatectomy, VA's actions were not triggered by a claim, 
but by a routine review VA examination.  The notice 
procedures applicable to rating reductions are found in other 
specific regulations, and VA must comply with those 
provisions rather than the notice and duty provisions in the 
VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995);  Brown v. Brown, 5 Vet. App. 513 (1993).  Therefore, 
no further discussion of the VCAA is required with respect to 
the procedural propriety of the reduction of his post-
prostatectomy residuals.

However, as to the veteran's claim for an evaluation in 
excess of 60 percent for his genitourinary disability, proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi,  
18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the letter sent to the veteran in 
October 2006 notifying the veteran of the RO's intent to 
reduce his rating does not meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim and to establish a disability rating and effective date 
for the award of benefits.  Specifically, a September 2007 
statement of the case (SOC) informed him of the specific 
rating criteria used for the evaluation of his claim.  The 
SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the correct 
diagnostic codes used to evaluate genitourinary system 
dysfunctions.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim and to establish a disability 
rating and effective date for the award of benefits. 

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his increased rating claim as reflected 
in his statements and correspondence.  Specifically, in a 
June 2007 statement, he discussed the signs and symptoms of 
his disability, with particular emphasis on the impact that 
the disability had on his daily life.  For example, he stated 
that, because he does not have control of his urine, he 
experiences incontinence and must get out of bed three to 
four times a night.  

Also, during an August 2007 VA treatment report, it was noted 
that he must wear eight to nine pads per day due to his 
urinary incontinence.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records and he was examined six months 
after his prostatectomy in July 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an appropriate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 60 percent for prostate 
cancer, status post radical prostatectomy, for the period 
beginning July 1, 2007, is denied


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


